[aresamendno1secondliencr001.jpg]
Execution Version AMENDMENT NO. 1 TO SECOND LIEN CREDIT AGREEMENT This AMENDMENT
NO. 1 TO SECOND LIEN CREDIT AGREEMENT, dated as of February 8, 2019 (this
“Amendment”), is by and among TELIGENT, INC., a Delaware corporation (the
“Borrower”), its Subsidiaries signatory hereto as guarantors or hereafter
designated as Guarantors pursuant to Section 8.11 of the Credit Agreement (as
defined below), the lenders from time to time party hereto (each a “Lender” and,
collectively, the “Lenders”), ARES CAPITAL CORPORATION, a Maryland corporation
(“ARCC”), as administrative agent and collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”). For purposes of this Amendment, all terms used herein
which are not otherwise defined herein, including but not limited to those terms
used in the recitals hereto, shall have the respective meanings assigned thereto
in the Amended Credit Agreement (as defined below). WHEREAS, the Administrative
Agent, Lenders, Borrower and other Credit Parties have entered into financing
arrangements pursuant to which the Lenders (or Administrative Agent on behalf of
the Lenders) have made and may make Loans and provide other financial
accommodations to Borrower as set forth in (i) the Second Lien Credit Agreement,
dated as of December 13, 2018 (as in effect prior to the effectiveness of this
Amendment, the “Credit Agreement”, and as the same is amended by this Amendment
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Amended Credit Agreement”), by and among the Administrative
Agent, Lenders, Borrower and other Credit Parties and (ii) the other Credit
Documents, including, without limitation, this Amendment; and WHEREAS, the
Borrower, the Administrative Agent, and the Lenders desire to amend certain
provisions of the Credit Agreement, as provided more fully herein. NOW
THEREFORE, in consideration of the foregoing premises and the mutual agreements
and covenants contained in the Credit Agreement and herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows: Section 1. Amendments
to the Credit Agreement. Subject to the conditions to effectiveness set forth in
Section 3 hereof, and in reliance upon the representations and warranties made
by the Credit Parties in Section 2 hereof, pursuant to Section 12.01 of the
Credit Agreement and subject to the terms and conditions herein, the Credit
Agreement is hereby amended as set forth below in this Section 1. 1.01. Section
1.01 of the Credit Agreement is hereby amended: (a) by inserting the following
new definitions in their proper alphabetical order: “‘Consolidated Excess Cash
Flow’ shall mean, for a specified period, the excess (if any), of: (a)
Consolidated Adjusted EBITDA for such period, less (b) the sum for such period
(without duplication and to the extent that the following amounts have not
already been deducted in determining Consolidated Adjusted EBITDA for such
period) of (i) Consolidated Interest Expense paid in cash, (ii) scheduled
principal payments of the Term Loans or other Indebtedness of the Borrower and
its Subsidiaries (in respect of Indebtedness permitted under Section 9.01
hereof) made during such period to the extent paid in cash (and not financed,
other than with the proceeds of loans funded under the First Lien Credit
Agreement), (iii) DB1/ 101382397.3



--------------------------------------------------------------------------------



 
[aresamendno1secondliencr002.jpg]
Taxes based on income paid in cash by the Borrower and its Subsidiaries, (iv)
Consolidated Capital Expenditures made in cash during such period (and not
financed, other than with the proceeds of loans funded under the First Lien
Credit Agreement), (v) any costs, expenses and/or charges described in clause
(b)(vii) or clause (b)(viii) of the definition of “Consolidated Adjusted EBITDA”
to the extent paid in the cash during such period, (vi) the purchase price paid
in cash for all Permitted Acquisitions to the extent paid in cash (and not
financed, other than with the proceeds of loans funded under the First Lien
Credit Agreement) and (vii) increases (or minus decreases) in Consolidated
Working Capital for such period.” “‘Consolidated Working Capital” shall mean, as
of any date of determination, the excess of (a) the sum of all amounts (other
than Cash and Cash Equivalents) that would, in conformity with GAAP, be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of Borrower and its Subsidiaries at such date over
(b) the sum of all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of Borrower and its Subsidiaries on such date,
including deferred revenue but excluding, without duplication, (i) the current
portion of any Funded Debt, (ii) all Indebtedness consisting of the Loans and
loans under the First Lien Credit Agreement to the extent otherwise included
therein, (iii) the current portion of interest and (iv) the current portion of
current and deferred income Taxes. 1.02. Section 5.02(f) of the Credit Agreement
is hereby amended and restated in its entirety as follows: “(f) Subject to
Section 5.02(i), amounts to be applied in connection with prepayments and
Commitment reductions made pursuant to this Section 5.02, other than under
subsection (l) of this Section, shall be applied, first, to the prepayment of
the Term Loans, together with any accrued and unpaid interest thereon, until
such Term Loans are repaid in full and, second, to the prepayment of any other
outstanding Obligations. Each prepayment of the Loans under this Section 5.02,
other than under subsection (l) of this Section, shall be accompanied by accrued
interest to the date of such prepayment on the principal amount prepaid and the
Prepayment Premium or Make-Whole Premium, as applicable. 1.03. Section 5.02(j)
of the Credit Agreement is hereby amended and restated in its entirety as
follows: “(j) Notwithstanding the foregoing, each Lender may reject all or a
portion of its Pro Rata Share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of any class of Term Loans required to be made
pursuant to clauses (a), (b), (c), or (l) of this Section 5.02 by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 1:00 p.m. one (1) Business Day after the date of such
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment (subject to extension by Administrative Agent in its sole
discretion). Each Rejection Notice from a Lender shall specify the principal
amount of the mandatory 2 DB1/ 101382397.3



--------------------------------------------------------------------------------



 
[aresamendno1secondliencr003.jpg]
prepayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver a Rejection Notice to Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory prepayment of such Term Loans. Any
Declined Proceeds may be retained by the Borrower. 1.04. Section 5.02 of the
Credit Agreement is hereby amended by adding thereto the following new Section:
“(l) On or prior to the earlier of (A) the fifth (5th) day after the delivery of
annual financial statements for a fiscal year in accordance with Section 8.01(c)
or (B) the ninety- fifth (95th) day of each year, in each case commencing with
the fiscal year ending December 31, 2020, the Borrowers shall prepay the Loans
in an amount equal to (x) fifty percent (50%) of Consolidated Excess Cash Flow
(if any) for such fiscal year, to be applied as set forth in Section 5.02(f)
less (y) all voluntary prepayments of Term Loans made during such fiscal year
pursuant to Section 5.01, to be applied as set forth in Section 5.02(f).”
Section 2. Representations and Warranties. Each Credit Party, jointly and
severally, hereby represents and warrants to the Lenders and the Administrative
Agent as follows, which representations and warranties are continuing and shall
survive the execution and delivery hereof: 2.01. No Default. At and as of the
date of this Amendment and both prior to and after giving effect to this
Amendment, no Default or Event of Default is continuing. 2.02. Representations
and Warranties True and Correct. At and as of the date of this Amendment and
both prior to and after giving effect to this Amendment, each of the
representations and warranties contained in the Credit Agreement and other
Credit Documents is true and correct in all material respects (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date). 2.03. Corporate Power and Authority. Each
Credit Party has the corporate or other organizational power and authority to
execute and deliver this Amendment and carry out the terms and provisions of
this Amendment and the Amended Credit Agreement and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of this Amendment and the performance of the Amended Credit
Agreement. Each Credit Party has duly executed and delivered this Amendment, and
this Amendment and the Amended Credit Agreement constitute the valid and binding
agreements of such Credit Party enforceable in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
moratorium, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law). 2.04. No Violation. The execution, delivery
and performance by any Credit Party of this Amendment and the performance of the
Amended Credit Agreement, and compliance with the terms and provisions thereof,
will not (i) contravene any applicable provision of any material Applicable Law
of any Governmental Authority, (ii) result in any breach of any of the terms,
covenants, conditions or 3 DB1/ 101382397.3



--------------------------------------------------------------------------------



 
[aresamendno1secondliencr004.jpg]
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Credit Party (other than Permitted Liens and Liens
created under the Credit Documents) pursuant to (A) the terms of any material
indenture, loan agreement, lease agreement, mortgage or deed of trust, or (B)
any other Material Contracts Obligation, in the case of either clause (ii)(A) or
(ii)(B), to which any Credit Party is a party or by which it or any of its
property or assets is bound, or (iii) violate any provision of the Organization
Documents of any Credit Party, except with respect to any conflict, breach or
contravention or default (but not creation of Liens) referred to in clause (ii),
to the extent that such conflict, breach, contravention or default could not
reasonably be expected to have a Material Adverse Effect. Section 3. Conditions.
This Amendment shall become effective on the date upon which the Administrative
Agent shall have received counterparts of this Amendment duly executed by each
Credit Party and each other relevant party to this Amendment. Section 4.
Miscellaneous. 4.01. Fees and Expenses. The Borrower agrees and acknowledges
that all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent in connection with this Amendment, including the
reasonable fees, disbursements and other charges of one counsel), shall be paid
by the Credit Parties to the Administrative Agent. 4.02. No Waiver or
Modification. Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
other Credit Document or constitute a course of conduct or dealing among the
parties. The Administrative Agent and Lenders reserve all rights, privileges and
remedies under the Credit Documents. Except as expressly amended hereby, the
Credit Agreement and other Credit Documents remain unmodified and in full force
and effect in accordance with their respective terms and are hereby ratified and
confirmed in all respects. 4.03. Credit Document. This Amendment shall
constitute a Credit Document under and as defined in the Amended Credit
Agreement. All references in the Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement as amended hereby. 4.04.
Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIM, CONTROVERSY OR DISPUTE UNDER, ARISING OUT OF OR
RELATING TO THIS AMENDMENT, WHETHER BASED IN CONTRACT (AT LAW OR IN EQUITY),
TORT OR ANY OTHER THEORY, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. 4.05. Counterparts. This Amendment may
be executed by one or more of the parties hereto in any number of separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic format (i.e., “pdf” or “tif”) by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment. 4 DB1/ 101382397.3



--------------------------------------------------------------------------------



 
[aresamendno1secondliencr005.jpg]
4.06. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not affect the interpretation of this
Amendment. 4.07. Binding Effect; Assignment. This Amendment shall be binding
upon and inure to the benefit of the Borrower, the other Credit Parties, the
Administrative Agent and the Lenders and their respective successors and assigns
in accordance with the terms of the Credit Agreement. 4.08. Integration. This
Amendment, the Amended Credit Agreement, and the other Credit Documents
incorporate all negotiations of the parties hereto with respect to the subject
matter hereof and thereof and are the final expression and agreement of the
parties hereto and thereto with respect to the subject matter hereof and
thereof. This Amendment, the Amended Credit Agreement, and the other Credit
Documents represent the agreement of the parties hereto with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any party hereto or thereto relative to the
subject matter hereof or thereof not expressly set forth or referred to herein
or therein. 4.09. Reaffirmation. Each Credit Party as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such Credit Party
grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each Credit Document to which it is a party (after giving
effect hereto) and (ii) to the extent such Credit Party granted liens on or
security interests in any of its property pursuant to any such Credit Document
as security for or otherwise guaranteed the Borrowers’ Obligations under or with
respect to the Credit Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.
[Remainder of the page intentionally left blank] 5 DB1/ 101382397.3



--------------------------------------------------------------------------------



 
[aresamendno1secondliencr006.jpg]




--------------------------------------------------------------------------------



 
[aresamendno1secondliencr007.jpg]




--------------------------------------------------------------------------------



 
[aresamendno1secondliencr008.jpg]




--------------------------------------------------------------------------------



 
[aresamendno1secondliencr009.jpg]




--------------------------------------------------------------------------------



 
[aresamendno1secondliencr010.jpg]




--------------------------------------------------------------------------------



 